UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2007 TBS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Bermuda 000-51368 98-0225954 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Commerce Building Chancery Lane Hamilton HM 12, Bermuda (Address of Principal Executive Offices) (441) 295-9230 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 21, 2007, the executive officers of TBS International Limited and Subsidiaries (the “Company”), were awarded the following performance-based cash bonuses for the year 2007: Amount Executive of Bonus Joseph E. Royce, President, Chief Executive Officer, Chairman and Director $ 1,500,000 Gregg L. McNelis, Senior Executive Vice President, Chief Operating Officer and Director $ 1,500,000 Lawrence A. Blatte, Senior Executive Vice President $ 1,500,000 Ferdinand V. Lepere, Executive Vice President and Chief Financial Officer $ 500,000 The Compensation Committee approved these performance-based cash bonuses.Messrs. Royce, McNelis, Blatte and Lepere had received performance-based cash bonuses for the year 2006 of $375,000, $325,000, $325,000, and $295,000, respectively. Also, the Company’s Compensation Committee approved 2008 salaries for the Company’s executive officers, effective as of January 1, 2008 as follows: 2008 Executive Salary Joseph E. Royce $ 450,000 Gregg L. McNelis $ 400,000 Lawrence A. Blatte $ 400,000 Ferdinand V. Lepere $ 365,000 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TBS INTERNATIONAL LIMITED Date:December 28, 2007 By: /s/Ferdinand V. Lepere Ferdinand V. Lepere Executive Vice President and Chief Financial Officer
